Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 	Claims 1, 12, and 19 are amended. Claim 18 remain cancelled. Claims 1-17 and 19-21 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 12-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Weber et al. (US 9,180,957).
Regarding Claim 1, Villa Villares discloses a bulkhead joint assembly comprising: 
23, Fig. 3) configured to secure to an aft section of a fuselage (7, Fig. 3) and a forward section of the fuselage (6, Fig. 3) and extend past a bulkhead of the fuselage (pressure bulkhead, 1, Fig. 3): and 
a chord (22, Fig. 3) engaging and secured to the strap section wherein the chord is configured to extend along the bulkhead to transfer a load from the bulkhead in shear between the chord and the strap section (para. [0015]-[0016]), wherein the chord (22) is secured to the strap section  (23) with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead (Fig. 3).
Vera Villares is silent, but Weber teaches an aircraft fuselage bulkhead and chord connection that is devoid of fasteners opposite from a single side (8 between 5 and 6, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bulkhead and chord connection of Vera Villares with the one sided fastened bulkhead and chord as taught in Weber in order to create a smooth one sided connection surface as well as minimize a number of fastener used to minimize structural weakness.
Regarding Claims 2 and 13, Villa Villares discloses a bulkhead joint assembly comprising: 
an aft stringer end fitting (8, Fig. 3) secured to the strap section (23, Fig. 3)and extending to and configured to be secured to the aft section, a forward stringer end fitting  (8, Fig. 3)secured to the strap section (23, Fig. 3) and extending to and configured to be secured to the forward section.  
Regarding Claims 3 and 14, Villa Villares discloses a bulkhead joint assembly wherein the strap section (23), the chord (22), the aft stringer end fitting(9), and the forward stringer end fitting (8) are made of composite fiber reinforced plastic (para. [0013], [0029]).  
Regarding Claim 6, Villa Villares discloses a bulkhead joint assembly wherein the chord (22, Fig. 3) includes a horizontal section (i.e. part of 22 along 23, Fig. 3) that engages and extends along the strap section and a vertical section (i.e. part of 22 along 1, Fig. 1) that is configured to engage and extend along the bulkhead.  
Regarding Claim 7, Villa Villares discloses a bulkhead joint assembly wherein an obtuse angle is formed between the horizontal section of the chord (i.e. part of 22 along 23, Fig. 3) and the vertical section of the chord (i.e. part of 22 along 1, Fig. 3).  
Regarding Claim 12, Villa Villares discloses a bulkhead joint assembly fuselage (Fig. 1) comprising: 
an aft section (5, Fig. 1);
 a forward section (4, Fig. 1) matingly receiving the aft section at a bulkhead joint: 
a bulkhead  (1, Fig. 1)extending around an interior of the aft section and an interior of the forward section adjacent the bulkhead joint; and 
a bulkhead joint assembly(Fig. 3) securing the aft section(5) to the forward section (4) comprising: 
a strap section (23, Fig. 3)secured to the aft section and extending to and secured to the forward section; the strap section extending between the bulkhead (1) and the bulkhead joint (Fig. 3): and  -17-Docket No. 18-1244-US-NP 
a chord  (22, Fig. 3) including a horizontal section (i.e. part of 22 mating 23, Fig. 3) that engages and extends along the strap section and a vertical section (i.e. part of 22 mating 1, fig. 3) that engages and extends along the bulkhead to provide a shear force between the bulkhead and strap section, wherein the chord (22) is secured to the 23) with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead (Fig. 3). 
Vera Villares is silent, but Weber teaches an aircraft fuselage bulkhead and chord connection that is devoid of fasteners opposite from a single side (8 between 5 and 6, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bulkhead and chord connection of Vera Villares with the one sided fastened bulkhead and chord as taught in Weber in order to create a smooth one sided connection surface as well as minimize a number of fastener used to minimize structural weakness.
Regarding Claims 21, Villa Villares discloses a bulkhead joint assembly wherein the strap section is devoid of shims (Fig. 3)


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Weber et al. (US 9,180,957) and further view of Roseburg (US 5,518,208).
Regarding Claim 4, Villa Villares and Weber lack, but Roseburg teaches an aircraft joint assembly wherein the strap section (60, Fig. 3) includes a constant gage section and a tapered section.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the portion of constant gauge strap section of Villa Villares and Weber with the tapered section as taught in Roseburg in order to conform to the curvatures and minimize the gaps created between adjacent structures.

Claims 5, 8-11, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Weber et al. (US 9,180,957) and further view of Roseman et al. (US 2012/0153082)
Regarding Claims 5 and 17, Villa Villares and Weber lack, but Roseman teaches an aircraft joint assembly wherein the chord includes a mouse hole (26, Fig. 3) opening that extends arcuately in a vertical section of the chord.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chord of Villa Villares and Weber with the mouse hole taught in Roseman in order to allow visual inspections and/or allow stringers to pass through and ultimately create compact structure.
Regarding Claims 8-9 and 15, Villa Villares and Weber lack, but Roseman teaches an aircraft joint assembly comprising: a T-shaped chord section (shear tie 38, Fig. 5a-5b) that can be installed butting against a structure or overlapping against a structure (such as the strap section).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chord section of Villa Villares and Weber with the T-shaped chord section taught in Roseman in order to connect butting against and overlapping with the strap section to both sides of the bulkhead and create structural integrity at the bottom of the bulkhead.
Regarding Claim 10, Villa Villares and Weber lack, but Roseman teaches an aircraft joint assembly wherein the T-shaped chord section includes a main body and a flange extending from the main body (shear tie 38, Fig. 5a-5b). 
Regarding Claim 11, Villa Villares and Weber lack, but Roseman teaches an aircraft joint assembly wherein the flange of the T-shaped chord section includes a flange interior arcuate section (shear tie 38, Fig. 5a-5b).
Regarding Claim 19, Claim 19 is rejected under the same rational as the rejection of claims 1, 2, and 8 in combination since claim 19 is the combination of claims 1,2, and 8.
Regarding Claim 20, Villa Villares discloses a bulkhead joint assembly with a strap section (22, Fig. 3). The examiner took an official notice that the use of plurality of strap sections in an aircraft is well known. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the plurality of strap sections in the bulkhead joint assembly of Villa Villares in order to ease maintenance and avoid replacing the single strap section when a portion of the strap section fails. Claim 20 is rejected previously under official notice, the applicant have not challenged the rejection of claim 20, and therefore the rejection of claim 20 hereinafter is considered ADMITTED PRIOR ART.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) and Roseman et al. (US2012/0153082) in view of Weber et al. (US 9,180,957) and in further view of Llamas Sanpin et al. (US2015/0183509)
Regarding Claim 16, Villa Villares, Roseman, and Weber lack, but Llamas Sanpin teaches a fuselage comprising: a pivot fitting (41, Fig. 5) that pivotably receives a horizontal stabilizer (30, Fig. 5-6) secured to the bulkhead (51, Fig. 5) adjacent the T-shaped chord.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuselage of Villa Villares, Roseman, and Weber with the horizontal stabilizer and pivot fitting taught in Llamas Sanpin and attach adjacent to the T-shaped chord in order to pivotably connect the horizontal stabilizer relative to the fuselage for aircraft attitude control.

Response to Arguments

In regards to the rejection of claim 20, claim 20 was previously rejected under 35 USC 103 using Official Notice and the applicant have not challenged the rational for the rejection of claim 20. Therefore, the rejection of claim 20 hereinafter is considered ADMITTED PRIOR ART.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642